        Case 3:20-cv-00071-PDW-ARS Document 34 Filed 08/27/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA
                                   EASTERN DIVISION

Self Advocacy Solutions N.D., League of
Women Voters of North Dakota, Maria Fallon
Romo,                                                JOINT MOTION FOR ENTRY OF
                                                  PERMANENT INJUNCTION AND FINAL
                                Plaintiffs,                  JUDGMENT

         vs.
                                                               Case No. 3:20-cv-00071
Alvin Jaeger, in his official capacity as
Secretary of State, Debbie Nelson, in her
official capacity as County Auditor of Grand
Forks County,

                                Defendants.



        Secretary of State Jaeger (“the Secretary”) and Plaintiffs respectfully move the Court,

pursuant to Fed. R. Civ. P. 65(a)(2), to consolidate the preliminary injunction hearing with the trial

on the merits and enter a permanent injunction and final judgment. Following the June 2020 primary,

the Secretary and Plaintiffs conferred and propose minor adjustments to the preliminary injunction

ordered by the Court. Those adjustments are reflected in the paragraphs below, which the Secretary

and Plaintiffs request the Court enter as a permanent injunction, along with final judgment in this

case.

   1. The Secretary shall instruct county auditors or any other election official responsible for the

        administration of elections to follow the procedures outlined below.

   2. If an absentee ballot received on or before election day is determined by an election board to

        be defective under N.D.C.C. § 16.1-07-12 because the signatures on the application and the

        affidavit on the outer envelope of a returned absentee ballot do not match, a county auditor,

        or county official designated by the county auditor (hereinafter “the county auditor”), shall

        take reasonable steps as soon as practicable to inform the voter that his or her ballot has

        been identified as having a signature mismatch and will be rejected if not verified by the

        voter. Reasonable steps shall include but not be limited to calling the elector if the phone
  Case 3:20-cv-00071-PDW-ARS Document 34 Filed 08/27/20 Page 2 of 4




   number is available. If the county auditor is unable to reach the voter by phone, whether

   because the voter did not answer, the county auditor was only able to leave a voicemail or

   message, or if a phone number is not available, the county auditor shall mail a notice

   informing the voter that the absentee ballot has been identified as having a signature

   mismatch and will be rejected if not verified, along with instructions to respond to the

   notice in the manner described in Paragraph 3.

3. The voter shall have until the meeting of the canvassing board, which occurs on sixth day

   after the election, to confirm or deny the legitimacy of the signatures in question. The voter

   may confirm the legitimacy of the signatures by a response using any form of written

   communication, phone call or in-person visit with the county auditor. The response must

   be received from the voter before the adjournment of the county canvassing board. All

   such ballots in which the signatures have been confirmed by the voter will be included in

   the final vote tally as certified by the county canvassing board. A note or log of the county

   auditor memorializing the phone call or the written communication from the voter must be

   presented to the canvassing board and retained with all election materials for the twenty-

   two-month retention period required by federal and state law.

4. If the voter does not respond to the notice, and if the canvassing board determines that the

   signatures do not match, the ballot shall not be counted.

5. For absentee ballots received after election day with postmarks no later than the day prior to

   election day, the county auditor shall compare the signature on the application submitted by

   the voter with the affidavit on the outer envelope of the voter’s returned absentee ballot to

   identify whether the canvassing board is likely to determine that the signatures do not

   match. For such ballots, the county auditor shall immediately implement the notice process

   set forth in Paragraph 2. Paragraphs 3 and 4 shall apply to such ballots.

6. If the canvassing board determines that an absentee ballot has a mismatched signature, and if

   that voter was not previously provided notice pursuant to Paragraph 5, the county auditor will

   attempt to contact the voter by phone to confirm or deny the legitimacy of the signatures


                                             2
      Case 3:20-cv-00071-PDW-ARS Document 34 Filed 08/27/20 Page 3 of 4




       in question. The voter may do so in the manner set forth in Paragraph 3, and thereby have

       the vote included in the final vote tally as certified by the canvassing board. If the voter

       cannot be reached by phone or otherwise contacted, the ballot shall not be counted.

   7. All voters whose absentee ballots were not counted will be sent a written notice explaining

       that the ballot was rejected and the reason for the rejection.

   8. For the November 3, 2020 election, the Secretary shall add an instruction to be sent with the

       absentee ballot to inform voters that their signatures will be subject to signature matching for

       ballot verification and that if there is a question about the validity of a voter’s signatures, a

       reasonable attempt will be made to contact the voter and provide an opportunity to verify the

       voter’s identity.

   9. For elections taking place after November 3, 2020, the Secretary shall ensure that the

       instruction set forth in Paragraph 8 is provided to voters along with the absentee ballot

       application and the absentee ballot.

   This injunction shall remain in effect as long as North Dakota continues to rely on signature

matching for absentee ballot verification unless legislation that provides a different procedure for

notice and opportunity to cure signature defects is enacted to supersede it.



       Dated this 27th day of August, 2020.
       State of North Dakota
       Wayne Stenehjem
       Attorney General

By:      /s/ Matthew A. Sagsveen                   By:     /s/ David R. Phillips
        Matthew A. Sagsveen                               David R. Phillips
        Solicitor General                                 Assistant Attorney General
        State Bar ID No. 05613                            State Bar ID No. 06116
        Office of Attorney General                        Office of Attorney General
        500 North 9th Street                              500 North 9th Street
        Bismarck, ND 58501-4509                           Bismarck, ND 58501-4509
        Telephone (701) 328-3640                          Telephone (701) 328-3640
        Facsimile (701) 328-4300                          Facsimile (701) 328-4300
        Email masagsve@nd.gov                             Email drphillips@nd.gov

                                      Attorneys for Defendant.


                                                   3
      Case 3:20-cv-00071-PDW-ARS Document 34 Filed 08/27/20 Page 4 of 4




By:    /s/ Mark Gaber                         By:    /s/ Derrick Braaten
       Mark Gaber                                    Derrick Braaten
       Danielle Lang*                                Derrick Braaten (ND#06394)
       Dana Paikowsky*#                              Carey Goetz (ND #05958)
       Aseem Mulji*#                                 BRAATEN LAW FIRM
       CAMPAIGN LEGAL CENTER                         109 North 4th Street, Suite 100
       1101 14th Street NW, Suite 400                Bismarck, ND 58501
       Washington, DC 20005                          Telephone: (701) 221-2911
       Telephone: (202) 736-2200                     derrick@braatenlawfirm.com
       mgaber@campaignlegal.org                      carey@braatenlawfirm.com
       dlang@campaignlegal.org
       dpaikowsky@campaignlegal.org                   /s/ Sarah M. Vogel
       amulji@campaignlegal.org                       Sarah M. Vogel (ND#03964)
                                                      SARAH VOGEL LAW FIRM
       * Admitted pro hac vice                        P.O. Box 385
       # Licensed in CA only; supervision             Bismarck, ND 58502-0385
       by                                             Telephone: (701) 355-6521
       Danielle Lang, a member of the D.C.            sarahvogellaw@gmail.com
       Bar
                                   Attorneys for Plaintiffs




                                               4
